In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                   No. 07-13-00187-CR


                     ANTHONY JESUS MEDRANO, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 251st District Court
                                   Randall County, Texas
                 Trial Court No. 23,373-C, Honorable Abe Lopez, Presiding

                                  December 18, 2013

                            ON MOTION TO DISMISS
                   Before CAMPBELL and HANCOCK and PIRTLE, JJ.


        Appellant, Anthony Jesus Medrano, appealed a judgment of conviction by jury

finding him guilty of the offense of evading detention, and sentence of five years’

incarceration in the Institutional Division of the Texas Department of Criminal Justice,

and $500 fine. Appellant’s counsel filed a Motion to Dismiss Appeal on December 5,

2013.
       Because the motion meets the requirements of Texas Rule of Appellate

Procedure 42.2(a), and this Court has not delivered its decision prior to receiving it, the

motion is hereby granted and the appeal is dismissed. Having dismissed the appeal at

appellant=s request, no motion for rehearing will be entertained and our mandate will

issue forthwith.


                                                 Mackey K. Hancock
                                                     Justice


Do not publish.




                                             2